Citation Nr: 0111924	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In December 1993, the RO denied service connection for 
bilateral hearing loss and for tinnitus, and so informed the 
veteran in January 1994.  He did not timely appeal that 
determination, and it became final.  He has attempted to 
reopen his claims, and this appeal ensued after the RO found 
that no new and material evidence had been received.  

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral hearing loss and for tinnitus in December 1993.  As 
the veteran did not timely appeal the decision, it is final.  

2.  The evidence received since the December 1993 rating 
decision does not bear directly and substantially upon the 
issue at hand, is either cumulative or redundant, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final unappealed December 1993 
rating decision, wherein the RO denied the claim of 
entitlement to service connection for bilateral defective 
hearing loss and for tinnitus, is not new and material, and 
the veteran's claim for those benefits is not reopened. 38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  When a claim is disallowed by 
the RO, appellate review is initiated by the filing of a 
Notice of Disagreement within one year from the date of 
mailing of notice of the result of the initial disallowance. 
38 U.S.C.A. § 7105(a), (b) (West 1991).  A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part. 38 C.F.R. § 3.104(a).  Despite the 
finality of a prior final RO decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  New evidence is considered to be material 
where such evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

Once a case is reopened, the case will be decided on the 
merits, but only after the Board has determined that VA's 
duty to assist under Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) has been 
fulfilled.  

The Evidence

In December 1993, the RO considered the veteran's ROTC 
medical records, his service medical records, private medical 
records, and VA medical records.  The ROTC examination in May 
1973 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
5
LEFT
25
5
0
15
50



His hearing profile was noted as 2.  On examination in 
December 1974, the findings were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
15
LEFT
10
5
5
0
50

The hearing profile was 2.  In 1975, while the hearing 
profile was found to be 1, an examiner noted mile unilateral 
hearing loss, left ear, and audiometric findings were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
20
LEFT
15
10
15
0
55

In 1977, after audiometric examination, the examiner found 
hearing in the right ear to be within normal limits and mild 
hearing loss in the left ear.  In 1980, his hearing profile 
was 1, and audiometric findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
10
10
10
25
45

The private medical records that were considered revealed 
that the veteran was treated in 1992 for complaints of 
bilateral tinnitus for two to four years.  It was noted that 
he had a previous work history on noise exposure at work and 
as a child working on the farm.  It was noted that an 
audiogram showed bilateral flat, sensori-neural hearing loss 
of 50-60 decibels.  

VA examination of June 1993, which was also considered, 
showed that the veteran reported working regularly on the 
firing range supervising trainees and that he wore ear plugs.  
He reported that he heard ringing daily after hours on the 
firing range.  Audiometric examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
45
LEFT
40
20
30
40
55

The examiner diagnosed bilateral sensorineural hearing loss, 
severe; and tinnitus, persistent, secondary to the hearing 
loss.  

The record shows that the veteran was denied service 
connection for bilateral hearing loss and for tinnitus in 
December 1993.  The RO found that the veteran's right ear 
hearing was normal in service and the current hearing loss 
was not related to service.  It was determined that the left 
ear hearing loss existed prior to service with no aggravation 
in service, and that tinnitus was noted too long after 
service to be related to service.  The veteran was informed 
of that decision in January 1994, and he did not timely 
appeal.  Thus that decision is final.  The claims may be 
reopened only if new and material evidence is received in 
support of the claims.  

Evidence submitted since the December 1993 decision consists 
of a report of a VA examination in August 1999 and private 
medical records dated from 1994 to 1999.  The VA examination 
report shows that the veteran complained of bilateral 
tinnitus and hearing loss.  He reported that he served in the 
military in the infantry and that he was a range officer.  He 
stated that he had worked in construction during a summer job 
where he was exposed to noise and that he had recreational 
exposure to noise with target shooting.  He stated that he 
was exposed to noise during service and during ROTC.  The 
examiner stated that it was more likely than not that the 
veteran's tinnitus was related to his bilateral hearing loss.  
It was noted that the veteran was exposed to military and 
occupational noise, and that the etiology of the hearing loss 
was not known.  The examiner also noted that the first 
documented threshold shifts after service were noted in May 
1992, 12 years after service discharge.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
65
65
LEFT
70
70
65
70
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 in the left ear.  The 
diagnoses were: Right ear--severe sensorineural hearing loss 
500Hz-2kHz, rising to moderately severe sensorineural hearing 
loss from 3kHz-4kHz.  Left ear--Severe mixed hearing loss 
from 500Hz-1kHz and at 3kHz, with moderately severe mixed 
hearing loss at 2kHz and at 4kHz.  Scattered air bone gaps 
are of mild degree.  

The private records include a December 1999 cover letter from 
a private examiner who reported that he had treated the 
veteran since 1994 and that the veteran had bilateral 
sensorineural hearing loss and tinnitus.  It was stated that 
the veteran was in the military years prior and that the 
veteran felt that he may have been exposed to loud noises 
causing and starting his hearing loss.  The clinical records 
show evaluations for auditory complaints from 1994.   

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claims. The August 1999 VA examination 
results are essentially cumulative in that the veteran was 
diagnosed as having a hearing loss and tinnitus, which was 
known at the time of the prior rating decision.  The 
examination does not provide any information which was not 
known by the RO at the time of the prior determination.  In 
addition, while it was pointed out that the veteran was 
exposed to noise in service, this information was before the 
RO in 1993, and is thus not new.  Further while the examiner 
opined that the veteran's tinnitus was related to his hearing 
loss, the etiology of the hearing loss was noted to be 
unknown.  

The private treatment records received are dated beginning in 
1994 and are also cumulative and not probative of the issue 
of whether the veteran's hearing loss or his tinnitus, were 
incurred in or aggravated by service.  The December 1999 
letter from a private examiner is also not new.  While a 
statement was made relating the veteran's service and 
exposure to loud noise causing and starting hearing loss, the 
examiner specifically noted that this was the opinion of the 
veteran, that is, that the veteran felt that he may have been 
exposed to loud noises in the military and that this started 
his hearing loss.  Essentially then, this statement was based 
on a history provided by the veteran and is further a 
recitation of his contentions that his hearing loss is 
related to service.  This contention was previously 
considered in the December 1993 RO decision.  In Reonal v. 
Brown, 5 Vet. App. 458 (1993) the Court held that the 
presumption of credibility (Justus v. Principi, 3 Vet. App. 
510 (1992)) did not arise or apply to a physician's statement 
relating the veteran's current disability to service where 
the opinion was based on history related by the veteran which 
had previously been considered and rejected in a prior final 
RO decision.  The Court has stated that such evidence cannot 
enjoy the presumption because a medical professional is not 
competent to opine as to matters outside his scope of 
expertise, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

As the Board noted earlier, VA must first determine whether 
the veteran has submitted new and material evidence under 38 
C.F.R. § 3.156 to reopen the claim; and if so, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).

The Board finds that in this instance, the evidence received 
since the December 1993 RO decision is cumulative or 
duplicative of the evidence previously considered.  As new 
and material evidence has not been submitted to reopen the 
veteran's claim for service connection, the first element has 
not been met. Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral defective hearing, the appeal is denied.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
tinnitus, the appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

